      Case 2:16-cv-00361 Document 68 Filed on 02/24/20 in TXSD Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION


MARK SILGUERO,                               §
                                             §
               Plaintiff,                    §
                                             §
AMY WOLFE,                                   §
                                             §
               Intervenor Plaintiff,         §
                                             §   CIVIL ACTION NO. 2:16-CV-00361
v.                                           §
                                             §
CSL PLASMA INC.,                             §
                                             §
               Defendant.                    §


           NOTICE OF UNITED STATES SUPREME COURT’S DENIAL OF
                        PETITION FOR CERTIORARI

       PLEASE TAKE NOTICE that on February 24, 2020, the United States Supreme Court

denied the petition for certiorari filed by the Plaintiffs, Mark Silguero and Amy Wolfe. A copy

of the Supreme Court docket in its Case No. 19-603 is attached.

Date: February 24, 2020                      /s/ Bruce J. Douglas
                                             Bruce J. Douglas, Attorney-in-Charge
                                             (Admitted Pro Hac Vice)
                                             TX Bar No. 06039770
                                             OGLETREE, DEAKINS, NASH, SMOAK &
                                             STEWART, P. C.
                                             Capella Tower
                                             225 South Sixth Street, Suite 1800
                                             Minneapolis, MN 55402
                                             Telephone: 612.336.6858
                                             Facsimile: 612.339.0061
                                             Email: bruce.douglas@ogletreedeakins.com

                                             ATTORNEYS FOR DEFENDANT
                                             CSL PLASMA INC.
     Case 2:16-cv-00361 Document 68 Filed on 02/24/20 in TXSD Page 2 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of February, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following:


       Brian D. East
       Lia S. Davis
       Disability Rights Texas
       2222 W. Braker Ln.
       Austin, TX 78758
       Email: beast@drtx.org
               ldavis@drt.org



                                            /s/ Bruce J. Douglas
                                            Bruce J. Douglas

                                                                                     41932581.1




                                              2
Search - Supreme Court of the United States                                                     Page 1 of 3
                     Case 2:16-cv-00361 Document 68 Filed on 02/24/20 in TXSD Page 3 of 5




https://www.supremecourt.gov/search.aspx?filename=/docket/DocketFiles/html/Public/19-603.html    2/24/2020
Search - Supreme Court of the United States                                                                                    Page 2 of 3
                      Case 2:16-cv-00361 Document 68 Filed on 02/24/20 in TXSD Page 4 of 5


                                                    Search documents in this case:                                    Search


             No. 19-603

             Title:                            Mark Silguero, et al., Petitioners
                                               v.
                                               CSL Plasma, Incorporated

             Docketed:                         November 7, 2019

             Lower Ct:                         United States Court of Appeals for the Fifth Circuit

               Case Numbers:                   (17-41206)

               Decision Date:                  August 9, 2019




             DATE                              PROCEEDINGS AND ORDERS

             Nov 07 2019                       Petition for a writ of certiorari filed. (Response due December 9, 2019)

                                               Petition       Certificate of Word Count            Proof of Service

             Dec 09 2019                       Brief amici curiae of Current and Former Members of Congress filed.

                                               Main Document           Certificate of Word Count          Proof of
                                               Service

             Dec 09 2019                       Waiver of right of respondent CSL Plasma, Inc. to respond filed.

                                               Main Document

             Dec 18 2019                       DISTRIBUTED for Conference of 1/10/2020.



             Dec 23 2019                       Response Requested. (Due January 22, 2020)



             Jan 22 2020                       Brief of respondent CSL Plasma, Inc. in opposition filed.

                                               Main Document           Certificate of Word Count          Proof of
                                               Service

             Feb 04 2020                       Reply of petitioners Mark Silguero, et al. filed.

                                               Main Document           Proof of Service        Certificate of Word
                                               Count

             Feb 05 2020                       DISTRIBUTED for Conference of 2/21/2020.




https://www.supremecourt.gov/search.aspx?filename=/docket/DocketFiles/html/Public/19-603.html                                   2/24/2020
Search - Supreme Court of the United States                                                          Page 3 of 3
                     Case 2:16-cv-00361 Document 68 Filed on 02/24/20 in TXSD Page 5 of 5

             Feb 24 2020                         Petition DENIED.




             NAME                                ADDRESS                              PHONE

             Attorneys for Petitioners

             Sasha Minh Samberg-Champion         Relman Colfax PLLC                   2027281888
               Counsel of Record                 1225 19th St., NW
                                                 Suite 600
                                                 Washington, DC 20036


                                                 ssamberg-champion@relmanlaw.com

             Party name: Mark Silguero, et al.

             Attorneys for Respondent

             Bruce J. Douglas                    Ogletree, Deakins, Nash, Smoak &     612-336-6858
               Counsel of Record                 Stewart, P.C.
                                                 225 South Sixth Street, Suite 1800
                                                 Minneapolis, MN 55402


                                                 bruce.douglas@ogletree.com

             Party name: CSL Plasma, Inc.

             Other

             Pamela Susan Karlan                 Stanford Law School                  650-725-4851
               Counsel of Record                 Supreme Court Litigation Clinic
                                                 559 Nathan Abbott Way
                                                 Stanford, CA 94305


                                                 karlan@stanford.edu

             Party name: Curent and Former Members of Congress




https://www.supremecourt.gov/search.aspx?filename=/docket/DocketFiles/html/Public/19-603.html         2/24/2020
